Citation Nr: 1120024	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  03-34 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased evaluation for service-connected status post medial meniscectomy, right knee, with degenerative joint disease, currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

David S. Ames, Counsel



INTRODUCTION

The Veteran served on active duty from November 1960 to February 1964.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee (RO).  The Board denied the claim on appeal by a May 2006 decision.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  Based on a November 2007 Joint Motion for Remand (Joint Motion), the Court remanded this appeal in December 2007 for development in compliance with the Joint Motion.  In March 2008, the Board vacated the May 2006 decision and remanded the claim for further adjudication.

This case was again remanded by the Board in December 2010 for additional development.  The December 2010 remand was ordered because, at that time, the Veteran's original claims file was missing and the efforts to rebuild the claims file were found to be insufficient.  Following the remand, the Veteran's original claims file was located in April 2011.  This satisfied the first action ordered by the December 2010 Board remand.  The second and third actions, provision of notice as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and readjudication of the claim, were not completed.  However, both of these actions were ordered specifically because the rebuilt claims folder that was available to the Board in December 2010 did not provide enough information for the Board to conclude that these respective duties had been satisfied at an earlier date.  Now that the original claims file has been found, it clearly shows that the Veteran was provided with notice compliant with Dingess/Hartman in May 2008 and November 2008, after which the claim was readjudicated.  As such, the Board is satisfied that the location of the Veteran's original claims file has resulted in substantial compliance with its December 2010 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).

As part of the efforts to rebuild the Veteran's claim file while it was missing, the RO printed out copies of the Veteran's VA treatment records from February 2003 to October 2010.  These records included VA outpatient treatment records dated from February 2009 to October 2010 which were not of record at the time of the last supplemental statement of the case, dated in July 2009.  However, none of the VA outpatient treatment records dated from February 2009 to October 2010 include any complaints of right knee symptom or results from physical examination of the Veteran's right knee.  Accordingly, the February 2009 to October 2010 VA outpatient medical records are not relevant to the issue on appeal.  As such, a remand so that the RO can consider these records is not required.  38 C.F.R. § 19.37 (2010); see Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).


FINDING OF FACT

The medical evidence of record shows that the Veteran's right knee disability is manifested by pain, swelling, giving way, instability, deformity, weakness, grinding, crepitus, effusion, bony joint enlargement, and limitation of motion to, at most, 110 degrees of flexion and 10 degrees of extension.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for status post medial meniscectomy, right knee, with degenerative joint disease, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Prior to initial adjudication, a letter dated in May 2003 satisfied the duty to notify provisions.  Additional letters were also provided to the Veteran in May 2008 and November 2008, after which the claim was readjudicated.  See 38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran's service treatment records and VA medical treatment records have been obtained.  VA examinations sufficient for adjudication purposes were provided to the Veteran in connection with his claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  There is no indication in the record that additional evidence relevant to the issue decided herein is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that although Veterans Claims Assistance Act notice errors are presumed prejudicial, reversal is not required if VA can demonstrate that the error did not affect the essential fairness of the adjudication).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2010).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection for status post medial meniscectomy, right knee, with degenerative joint disease, was granted by a June 1997 rating decision and a 10 percent evaluation was assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5259, effective June 5, 1996.  Subsequently, a July 2008 rating decision granted a separate evaluation for instability of the right knee, associated with status post medial meniscectomy, right knee, with degenerative joint disease, and a 20 percent evaluation was assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5257, effective March 13, 2003.  The July 2008 rating decision also changed the assigned diagnostic code for status post medial meniscectomy, right knee, with degenerative joint disease to 38 C.F.R. § 4.71a, Diagnostic Code 5010-5261.  In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2010).  The hyphenated diagnostic code in this case indicates that traumatic arthritis, under Diagnostic Code 5010, was the service-connected disorder, and limitation of extension of the leg, under Diagnostic Code 5261, was a residual condition.

A May 2003 VA radiographic report stated that, on views of the Veteran's right knee, there was no acute fracture or dislocation.  There was narrowing of the medial joint space with osteophyte formation.  There were surgical clips in the proximal tibia from previous surgery.  There was a spur at the insertion of the quadriceps tendon and ossification/calcification of the origin of the medial collateral ligament consistent with Pellegrini Stieda lesion.  There was minimal joint effusion.  The impression was degenerative changes as described, mainly in the medial compartment, with evidence of previous surgery and trauma as described.

In a June 2003 VA joints examination report, the Veteran complained of intermittent right knee pain on use, which he rated at a level of six on a scale from one to ten.  He also reported occasional swelling and giving way.  On physical examination, the Veteran had no obvious gait alteration and did not use an ambulatory device.  There was no pain on palpation of the right knee, however there was "much" crepitus on motion.  On range of motion testing, the Veteran had "full" right knee extension, and right knee flexion to 110 degrees.  Anterior-posterior drawer's sign and McMurry's sign were negative.  After a review of the May 2003 VA radiographic report, the diagnosis was status post mid-right knee medial meniscectomy with degenerative joint disease.

In a March 2008 VA outpatient medical report, the Veteran complained of knee pain.  The examiner noted that x-rays taken in 2003 showed "mild" degenerative joint disease.  On physical examination, there was mild deformity of the knee joint without effusion.  There was a superficial bruise.  The relevant assessment was degenerative joint disease.

In a July 2008 VA joints examination report, the Veteran complained of increased pain and instability over the previous few years.  He reported weekly giving way and occasional falls.  The Veteran walked with a cane on occasion.  There were no constitutional symptoms of arthritis or incapacitating episodes of arthritis.  The Veteran was able to stand for 15 to 30 minutes and walk for one quarter to one mile.  The Veteran reported having right knee deformity, giving way, instability, pain, and weakness, but no stiffness.  The Veteran did not report having episodes of dislocation, subluxation, or locking.  He did not report effusion, but did report mild flare-ups every one to two months.  The Veteran reported that his flare-ups lasted for one to two days and had a "mild" effect on his limitation of motion and other functional impairment.

On physical examination, the Veteran's gait was antalgic.  On range of motion testing, the Veteran had right knee range of motion to 128 degrees of flexion, with pain at 120 degrees, and 5 degrees of extension without noted pain.  On repetitive use, the Veteran's range of motion was reduced to 120 degrees of flexion and 10 degrees of extension due to fatigue.  There was no loss of a bone or a part of a bone.  The Veteran had inflammatory arthritis without extraarticular manifestations.  The extent of overall impairment of health due to inflammatory arthritis as characterized as "mild."  There was no joint ankylosis.  The Veteran was noted to have right knee bony joint enlargement, crepitus, excessive motion, and painful movement.  There were no bumps consistent with Osgood-Schlatters disease.  There was also no mass behind the knee, clicks or snaps, or grinding.  The Veteran had instability with abnormal anterior/posterior cruciate ligament stability in 90 degrees of flexion.  There was no patellar or meniscus abnormalities.  On radiographic examination of the right knee, no fracture or dislocation was seen.  There was moderate to severe degenerative narrowing with spurring involving the medial compartment.  There was a metallic clip over the tibia with a small lucency in the lateral femoral condyle which was unchanged and was "not felt to be worrisome."  There was a patellar spur at the insertion of the quadriceps tendon.

The examiner stated that the Veteran had moderate right knee instability and experienced moderate functional impairment due to instability and weakness of the right knee on repeated use.  Fatigue and pain were demonstrated by objective findings.  There was a moderate amount of muscle atrophy in the right leg muscles, and pain on active range of motion, fatigue on repetitive motion, and instability upon manipulation.  The diagnoses were right knee internal derangement, status postoperative right knee surgery for meniscal damage, moderately severe degenerative arthritis of the right knee, and right patellar spur.  The Veteran's problems had a mild effect on shopping and dressing, a moderate effect on chores and recreation, and prevented exercise and sports.

In an April 2009 VA joints examination report, the Veteran complained of right knee deformity, giving way, instability, pain, and stiffness.  The Veteran did not report weakness, but did report incoordination, decreased speed of joint motion, and swelling.  He did not report episodes of dislocation, subluxation, or locking, but did report constant effusions.  The Veteran reported joint flare-ups that were moderate in severity, occurred every one to two months, and lasted for three to seven days per flare-up.  Flare-ups were precipitated by prolonged standing, prolonged walking, and stooping.  They were alleviated by rest, ice, elevation, medication, and activity limitation.  The Veteran reported that his flare-ups had a "moderate" effect on his limitation of motion and other functional impairment.  There were no constitutional symptoms of arthritis or incapacitating episodes of arthritis.  The Veteran was able to stand for 15 to 30 minutes and walk for one tenth of a mile.

On physical examination, the Veteran's gait was antalgic.  There was no loss of a bone or a part of a bone.  The Veteran had inflammatory arthritis without extraarticular manifestations.  The extent of overall impairment of health due to inflammatory arthritis as characterized as "none."  The Veteran was noted to have right knee bony joint enlargement, crepitus, effusion, tenderness, instability, and abnormal motion.  There were no bumps consistent with Osgood-Schlatters disease.  There was also no mass behind the knee, clicks, or snaps.  The Veteran did have grinding, but no instability, patellar abnormality, meniscus abnormality, or abnormal tendons or bursae.  On range of motion testing, the Veteran had right knee range of motion to 130 degrees of flexion and 5 degrees of extension.  There was objective evidence of pain on active motion.  On repetitive use, the Veteran's range of motion was reduced to 130 degrees of flexion and 10 degrees of extension due to pain.  There was no joint ankylosis.  The diagnosis was moderate to severe degenerative arthritis of the right knee.  The Veteran's problems had a mild effect on shopping, traveling, bathing, dressing, toileting, grooming, and driving; a moderate effect on chores and recreation; and prevented exercise and sports.

Limitation of motion of knee joints is rated under Diagnostic Code 5260 for flexion, and Diagnostic Code 5261 for extension.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  Under Diagnostic Code 5260, flexion that is limited to 60 degrees is noncompensable; flexion that is limited to 45 degrees warrants a 10 percent evaluation; and flexion that is limited to 30 degrees warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Under Diagnostic Code 5261, extension that is limited to 5 degrees is noncompensable; extension that is limited to 10 degrees warrants a 10 percent evaluation; and extension that is limited to 15 degrees warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Normal motion of a knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2010).  Recurrent subluxation or lateral instability of the knee warrants a 10 percent evaluation when it is slight and a 20 percent evaluation when it is moderate.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010).

The medical evidence of record shows that the Veteran's right knee disability is manifested by pain, swelling, giving way, instability, deformity, weakness, grinding, crepitus, effusion, bony joint enlargement, and limitation of motion to, at most, 110 degrees of flexion and 10 degrees of extension.  Accordingly, a rating in excess of 10 percent is not warranted for the Veteran's right knee under either Diagnostic Codes 5260 or 5261.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  In addition, a separate rating for limitation of flexion is not warranted, as the record does not show that the Veteran's right knee range of motion have ever been limited to a compensable degree in flexion.  See Id.; see also VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2004).

The Veteran has reported right knee pain on use, a contention which is substantiated by the medical evidence of record.  However, the July 2008 VA joints examination report provided the Veteran's ranges of motion and specifically took pain and repetitive motion into account.  The April 2009 VA joints examination report also provided the Veteran's ranges of motion and specifically took repetitive motion into account.  Neither of these reports found that the Veteran had limitation of motion sufficient for a rating in excess of 10 percent, even after the additional impairment from pain and repetitive motion was taken into account.  Accordingly, the preponderance of the medical evidence of record does not demonstrate that the Veteran experienced pain or other symptoms which caused additional limitations sufficient to warrant an evaluation in excess of 10 percent for the Veteran's right knee.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).

As for other provisions under the Schedule, the Veteran's right knee has never been ankylosed, there was no malunion or nonunion of the tibia and fibula, and there were no symptoms from the removal or dislocation of semilunar cartilage.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262 (2010); see also VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998).  Accordingly an evaluation in excess of 10 percent is not warranted under these diagnostic codes.

The record shows that right knee arthritis has been diagnosed, as shown through x-ray examination.  However, such findings, combined with the limitation of motion elicited, warrant no more than a 10 percent evaluation under 38 C.F.R § 4.71a, Diagnostic Codes 5003, 5010 (2010).  See also 38 C.F.R. § 4.45.  Accordingly, an evaluation in excess of 10 percent is not warranted for the Veteran's right knee disability.

The medical evidence of record shows that the Veteran experiences right knee instability.  However, service connection for instability of the right knee, associated with status post medial meniscectomy, right knee, was granted by a July 2008 rating decision.  The Veteran did not file a notice of disagreement with the July 2008 rating decision.  Accordingly, that decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  As such, the evaluation assigned for the Veteran's right knee instability is final and the Board does not have jurisdiction to evaluate the severity of the Veteran's right knee instability.  38 C.F.R. § 20.200 (2010).

After a review of the evidence, the preponderance of the medical evidence of record does not show findings that would warrant a rating in excess of 10 percent for the Veteran's right knee disability under any rating criteria at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2002); see also Hart, 21 Vet. App. 505.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2010).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Schedule, and the assigned schedular evaluation is adequate, and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996) (when service- connected disability affects employment "in ways not contemplated by the rating schedule[,]" § 3.321(b)(1) is applicable).

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his disabilities rating for status post medial meniscectomy, right knee, with degenerative joint disease, inadequate.  The Veteran's right knee disability was evaluated under 38 C.F.R. § 4.71a, for limitation of motion, the criteria of which is found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  As noted above, the Veteran's status post medial meniscectomy, right knee, with degenerative joint disease, is manifested by pain, swelling, giving way, instability, deformity, weakness, grinding, crepitus, effusion, bony joint enlargement, and limitation of motion to, at most, 110 degrees of flexion and 10 degrees of extension.  When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the disabilities rating for his status post medial meniscectomy, right knee, with degenerative joint disease.  A rating in excess of the currently assigned rating is provided for certain manifestations of knee disabilities, but the medical evidence reflects that those manifestations are not present in this case.  The criteria for a 10 percent rating for the Veteran's status post medial meniscectomy, right knee, with degenerative joint disease, more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996);  see also 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260, and 5261.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence does not show findings that meet the criteria for rating in excess of 10 percent, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An evaluation in excess of 10 percent for service-connected status post medial meniscectomy, right knee, with degenerative joint disease, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


